Citation Nr: 1022733	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
October 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  

A motion to advance this case on the Board's docket was 
received and granted by the Board in December 2008, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In January 2009, the Board remanded this case to obtain a 
medical opinion regarding the issue concerning service 
connection for left ear hearing loss.  The Board's remand 
noted that 

The veteran's left ear hearing acuity was normal on 
service entrance in November 1961 and on 
reenlistment in August 1964.  However, during the 
veteran's October 1976 service separation 
examination, a decrease in hearing acuity in the 
left ear was noted.  At that time, puretone 
thresholds, in decibels, were as follows:  


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
20
20
20
*
20
Left
20
20
20
*
20

Subsequent to service, although the March 1985 VA 
audiology evaluation also showed no evidence of 
left ear hearing loss for VA purposes, puretone 
decibel loss on VA examination in May 2006 was 
noted to be at or above 30 decibels in four of the 
five Hertz levels specified in 38 C.F.R. § 3.385, 
and the VA examiner concluded that the veteran had 
"a mild to severe degree [of] sensory [hearing 
loss] in the left ear."  

In providing a nexus opinion, the May 2006 VA 
examiner concluded that the veteran's left ear 
hearing loss was not related to his military 
service solely on the basis that there was no 
hearing loss noted on the veteran's October 1976 
service separation examination; indeed, the 
examiner stated that the "values" on the service 
separation examination "indicated normal hearing 
across the frequency range 500 through [4000] Hertz 
bilaterally."  However, the puretone decibel 
thresholds documented on the veteran's October 1976 
examination report, as reproduced above, do in fact 
show a decrease in the veteran's left ear hearing 
acuity; thus, the VA examiner's opinion was based 
on an erroneous premise.  Additionally, and perhaps 
most critically, the Court of Appeals for Veterans 
Claims (Court) essentially concluded in Hensley v. 
Brown, 5 Vet. App. 155 (1993), that even if hearing 
loss for VA purposes is not shown in service or at 
service separation, service connection for hearing 
loss can still be established if medical evidence 
shows that a current impaired hearing disability is 
actually due to incidents during service.  In 
Hensley, there was an "upward shift" in hearing 
loss over the course of the veteran's service, 
which is also true in the instant case.  Moreover, 
the VA examiner failed to account for the veteran's 
consistent denial of postservice occupational or 
recreational noise exposure, or any other 
environmental or familial factors.  Accordingly, a 
new VA opinion must be obtained to determine 
whether the veteran's current left ear hearing loss 
is related to the acoustic trauma sustained during 
his military service.  

An opinion was obtained in February 2009, but that opinion is 
inadequate.  Specifically, the examiner conceded the 
Veteran's exposure to acoustic trauma during service and 
indicated that the Veteran's tinnitus was most likely caused 
by or a result of that acoustic trauma.  Also, referring to 
the results of audiometric testing in March 1985, the 
examiner stated that, although the Veteran's left ear hearing 
on that examination at frequencies from 500 Hertz to 4000 
Hertz was normal, the data at 6000 Hertz and above was 
consistent with noise exposure.  However, the examiner then 
stated that "these data do not support a claim for hearing 
loss even 9 years after [his] leaving the service."  No 
explanation was provided for stating that "these data [on 
the March 1985 VA examination] do not support a claim" for 
service connection, after having noted that the data at 
higher frequencies were in fact evidence of noise exposure.  
Therefore, the file must be returned to the VA examiner for 
another opinion that is supported by adequate rationale.  

RO compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As the VA examiner failed to provide 
adequate rationale for the opinion that was submitted as 
directed by the January 2009 Board remand, remand is again 
necessary for such compliance.  

Accordingly, the case is remanded for the following actions:

1.  The RO must forward the Veteran's 
claims file and a copy of this Remand to 
the same VA examiner who reviewed the 
file in February 2009, if possible, and 
obtain an opinion as to the etiology of 
the left ear hearing loss that was 
documented and diagnosed on VA 
examination in May 2006.  If the VA 
examiner who provided the opinion in 
February 2009 is no longer available, 
claims file must be forwarded to an 
examiner with appropriate expertise.  The 
examiner must indicate that both the 
claims file and the Remand were reviewed 
prior to formulating an opinion.  
Following a review of the service and 
post-service treatment records, the 
examiner must state whether the Veteran's 
left ear hearing loss, as diagnosed on VA 
examination in May 2006, is related to 
the Veteran's military service.  
Information contained in the Veteran's 
service personnel records, including his 
service as an infantryman who served in 
combat, the objective medical findings in 
the service treatment records, the 
previous VA audiological evaluations and 
opinions currently of record, the 
Veteran's history of in-service noise 
exposure and no post-service occupational 
or recreational noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  In 
particular, if the claims file is 
returned to the examiner who provided the 
February 2009 opinion, the examiner must 
state why, if the audiometric data noted 
for the left ear at 6000 Hertz and above 
on examination in March 1985 were due to 
the noise exposure during service even 
though the data at lower frequencies were 
normal, why the data on examination in 
May 2006 did not also reflect noise 
exposure during service.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  A complete 
rationale must be provided for any 
opinion expressed.  The report prepared 
must be typed.  

2.  The RO must ensure that all of the 
directives herein have been satisfied.  
If not, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

3.  After the above actions have been 
completed, the RO must readjudicate the 
issue of entitlement to service 
connection for left ear hearing loss.  If 
the benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the Veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.  

4.  THE VETERAN'S APPEAL HAS BEEN 
ADVANCED ON THE BOARD'S DOCKET.  
THEREFORE, THIS CLAIM MUST BE AFFORDED 
EXPEDITIOUS TREATMENT.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

